Citation Nr: 0119436	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  98-18 487	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial evaluation for bipolar 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1985.  His claim comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan (RO), granted the 
veteran service connection and assigned him a 10 percent 
evaluation for bipolar disorder, effective from September 30, 
1996.  In September 1999, the Board remanded this claim to 
the RO for additional development.  By rating decision dated 
September 2000, the RO increased the 10 percent evaluation 
assigned the veteran's bipolar disorder to 30 percent, 
effective from March 4, 1999. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  Prior to March 4, 1999, the veteran remained stable on 
medication and his bipolar disorder was consistently 
characterized as mild.

3.  From March 4, 1999 to July 20, 1999, the veteran's moods 
fluctuated, which necessitated an increase in his 
medication.  

4.  On July 21, 2000, the veteran's bipolar disorder 
manifested as mood disturbances, slowed movements and speech, 
fearfulness, guarded behavior, impaired concentration, and 
distractibility, symptoms which the VA examiner characterized 
as moderate. 



CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for an initial 
evaluation in excess of 10 percent for bipolar disorder prior 
to March 4, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, 
Diagnostic Code 9432 (2000); 38 C.F.R. §§ 4.125-4.132, 
Diagnostic Code 9206 (1995); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The evidence does not satisfy the criteria for an initial 
evaluation in excess of 30 percent for bipolar disorder from 
March 4, 1999 to July 20, 2000.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.126-4.130, Diagnostic Code 9432 (2000); 38 C.F.R. 
§§ 4.125-4.132, Diagnostic Code 9206 (1995); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The evidence satisfies the criteria for an initial 50 
percent evaluation for bipolar disorder from July 21, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 
9432 (2000); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9206 
(1995); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran is entitled 
to a higher initial evaluation for bipolar disorder.  In 
September 1998, the RO granted the veteran service connection 
and assigned him a 10 percent evaluation for this disability, 
effective from September 30, 1996.  The veteran appealed the 
assignment of the 10 percent evaluation.  In a rating 
decision dated September 2000, the RO increased the 
evaluation assigned the veteran's bipolar disorder to 30 
percent, effective from March 4, 1999.  

While the veteran's appeal was pending, legislation was 
passed that enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO noted in 
correspondence to the veteran dated in February 2001 that the 
veteran's appeal had been reviewed to determine whether his 
appeal met the requirements of the newly enacted VCAA.  The 
RO informed the veteran in this letter that it had determined 
that the veteran's appeal did comply with the new law, and 
was therefore ready for review by the Board.  The Board 
concurs in this assessment.  

First, as required by the VCAA, in rating decisions dated 
September 1999 and September 2000, the RO notified the 
veteran and his representative of the evidence needed to 
substantiate this claim.  In addition, in a statement of the 
case issued in November 1998 and a supplemental statement of 
the case issued in September 2000, the RO notified the 
veteran and his representative of the legal criteria 
pertinent to this claim and the reasons for which it was 
denied, and provided them opportunities to submit additional 
evidence and argument in support of this claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103).  The 
veteran and his representative took advantage of these 
opportunities by subsequently submitting written statements. 

Second, with regard to the duty to assist, the RO obtained 
and considered all evidence the veteran identified as being 
pertinent to his claim, including VA outpatient treatment 
records dated from 1997 to 2000, and the Board is not aware 
of the existence of any other evidence that might 
substantiate this claim.  See VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A).  In addition, in January 1997 
and July 2000, the RO afforded the veteran VA mental 
disorders examinations, during which VA examiners discussed 
the severity of the veteran's bipolar disorder. 

The Board acknowledges the contention of the veteran's 
representative that additional development is warranted in 
this case.  In September 2000, the Board remanded this claim 
to the RO for the purposes of obtaining outstanding VA 
medical records and affording the veteran a VA psychiatric 
examination of his bipolar disorder.  The RO accomplished 
these purposes, and based on reports of VA outpatient 
treatment dated from 1997 to 2000 and a report of VA 
examination dated July 2000, it increased the evaluation 
assigned the veteran's bipolar disorder to 30 percent, 
effective from March 4, 1999.  

Thereafter, the veteran's claims file was transferred to the 
veteran's representative for preparation of a VA Form 646 
(Statement of Accredited Representative in Appealed Case) and 
a Written Brief Presentation.  In the latter document, which 
is dated February 2001, the veteran's representative asserts 
that the veteran's claim must again be remanded to the RO 
pursuant to Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  
He bases his assertion on his belief that "the examining 
physician failed to answer ALL the questions put forth in the 
examining report."  Specifically, he posits that the 
examining physician did not express whether the veteran's 
bipolar rendered him unemployable, did not discuss other 
physicians' treatment reports of record, and did not explain 
the rationale on which he based his opinion.  Accordingly, he 
asserts that the Board may not review the veteran's claim 
until the RO complies fully with the Board's September 1999 
Remand instructions.  Stegall, 11 Vet. App. at 271 (holding 
that the Board must ensure compliance with remand orders). 

The representative is correct that the VA examiner who 
evaluated the veteran in July 2000 did not address the 
veteran's employability in light of his bipolar disorder or 
the significance of other physicians' treatment reports of 
record.  The Board does not believe, however, that the 
veteran has been prejudiced as a result thereof.  Rather, 
while this claim was in Remand status, the RO obtained and 
associated with the claims file VA outpatient treatment 
records, which essentially respond to the employment 
questions posed by the Board in its September 1999 Remand, 
and which contain clear medical findings that also provide 
answers to the Board's questions.  By so acting, the RO 
complied, albeit in a manner different than the Board 
requested, with the Board's September 1999 Remand orders and 
no Stegall violation has resulted.

The veteran and his representative claim that the initial 
evaluation assigned the veteran's bipolar disorder should be 
increased to 50 percent to reflect more accurately the 
severity of the veteran's psychiatric symptomatology.  For 
the reasons noted below, the Board agrees, at least in part, 
that a 50 percent evaluation for bipolar disorder is 
warranted from July 21, 2000.  Prior to that time, the 
veteran's psychiatric disability picture more nearly 
approximated the criteria for the evaluations that were then 
assigned. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson, 12 Vet. App. at 126.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).
A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000). 

From September 30, 1996 to March 3, 1999, the RO evaluated 
the veteran's bipolar disorder as 10 percent disabling under 
Diagnostic Code (DC) 9432.  Since March 4, 1999, the RO has 
evaluated the veteran's bipolar disorder as 30 percent 
disabling under DC 9432.   

Prior to November 7, 1996, DC 9206 governed ratings of 
bipolar disorder, manic, depressed, or mixed.  This code 
provided that a 10 percent evaluation was assignable for mild 
impairment of social and industrial adaptability.  A 30 
percent evaluation was assignable for definite impairment of 
social and industrial adaptability.  A 50 percent evaluation 
was assignable for considerable impairment of social and 
industrial adaptability.  A 70 percent evaluation was 
assignable for lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assignable for active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, DC 9206 (1995).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
stated that the term "definite" in 38 C.F.R. § 4.132 is 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion dated November 9, 1993, VA's 
General Counsel concluded that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that that term represented a degree of social 
and industrial inadaptability that was "more than moderate 
but less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 
1993).  The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

During the pendency of the veteran's appeal, the criteria for 
rating bipolar disorder were revised.  Effective November 7, 
1996, bipolar disorder is to be evaluated pursuant to 38 
C.F.R. § 4.130, DC 9432 (2000).  The revised regulations 
provide that a 10 percent evaluation is assignable for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
assignable for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9432 (2000).  

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9432 (2000).

The Board must consider the evidence of record under both the 
former and revised criteria and apply the criteria that are 
most favorable to the veteran.  Karnas, 1 Vet. App. at 312-
313.  However, the revised criteria may not be applied 
retroactively, prior to November 7, 1996.  In this regard, 
the VA General Counsel has provided guidance as to how such 
changes in rating criteria should be applied and has held 
that where VA issues an amendment to the rating schedule 
while an increased-rating claim is pending, and that 
amendment is more favorable to the claimant than the prior 
regulation, VA should apply the more favorable regulation to 
rate the disability for periods from and after the effective 
date of the change and should apply the prior regulation to 
rate the disability for earlier periods.  VAOPGCPREC 3-00, at 
5 (Apr. 10, 2000).  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. §§ 5110(g) (West 1991); see also Rhodan v. West, 
12 Vet. App. 55, 57 (1998) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations).  

A.  Prior to March 4, 1999

Prior to March 4, 1999, the veteran underwent one VA 
examination and received regular outpatient treatment for his 
bipolar disorder.  The veteran was first diagnosed with a 
psychiatric disorder, namely, manic depressive illness, manic 
type, during a hospitalization from February 1987 to April 
1987.  During that hospitalization, a psychiatrist prescribed 
Lithium, which the veteran intermittently took until March 
1996, at which time he allegedly became depressed and felt 
suicidal.  From April 1987 to March 1996, the veteran did not 
seek psychiatric treatment, but when his depression worsened, 
he sought a psychiatrist's help.  

During the January 1997 VA examination, the veteran reported 
that he was single, had no children, and was working full 
time.  He further reported that since service, he had had 
numerous short-lived jobs, which he was not able to maintain 
due to mood swings and irritability.  He indicated that he 
had a stable mood and felt in more control since he had been 
prescribed Valproic acid.  The VA examiner found that the 
veteran was alert, oriented, cooperative, calm, and had good 
hygiene.  He also found that the veteran had no motor 
abnormalities, formal thought disorders, suicidal or 
homicidal ideations or psychotic features.  He noted that the 
veteran had a euthymic affect, related in a normal range, and 
was reactive.  He also noted that he was fluent in speech, 
and had normal pressure and rapidity and fair insight.  The 
VA examiner diagnosed bipolar disorder, the most recent 
episode being manic without psychotic features and with 
interepisodic recovery, and assigned a Global Assessment of 
Functioning (GAF) score of 70.  

During outpatient treatment from October 1996 to January 
1999, examiners occasionally found that the veteran had 
disturbances of mood and speech and an inappropriate affect 
and was impulsive, but they primarily described the veteran's 
bipolar disorder as mild, stable or well controlled with 
medication (October 1996, November 1997, December 1997, April 
1998, August 1998, September 1998, and December 1998).  In 
addition, with the exception of one temporary period of 
instability in 1998 and one report of socially inappropriate 
behavior in 1999, the veteran functioned well and was noted 
to be socially appropriate during this time period despite 
his psychiatric disability.  

Specifically, in November 1997, the veteran reported that he 
was doing well at college.  During the winter of 1997-1998, 
the veteran experienced several losses, began dealing with 
his newly diagnosed diabetes mellitus, and dropped out of 
school.  In the summer of 1998, the veteran resumed taking 
college courses.  In August 1998, the examiner noted that the 
veteran was psychologically stable and that his relationships 
had improved.  In addition, the veteran reported that he had 
received grades of Bs.  In September 1998, the veteran 
reported that he was feeling more balanced than he had felt 
in the winter of 1997-1998, and that his courses were going 
ok.  In October 1998, he quit school and requested group 
counseling, and in November 1998, he reported that he felt 
normal again.  In January 1999, an individual in the 
veteran's church referred the veteran for psychiatric care.  
At that time, it was noted that the veteran was engaging in 
some risky social behaviors and had a history of near 
stalking-like behavior. 

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (2000), a score of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Based on this 
definition, the GAF score assigned by the VA examiner in 
January 1997 is consistent with the findings of mild 
impairment noted by examiners during outpatient treatment 
rendered prior to March 4, 1999.

The evidence of record establishes that, prior to March 4, 
1999, the veteran's bipolar disorder primarily remained 
stable.  This evidence also establishes that, occasionally, 
this disorder caused mild symptomatology, such as mood and 
speech disturbances, an inappropriate affect, and 
impulsivity, which no medical health professional physician 
characterized as more than mild.  It light of these facts, it 
is clear that, prior to March 4, 1999, the veteran's bipolar 
disorder more nearly approximated the former criteria for the 
10 percent evaluation that was then assigned.  There is no 
evidence of record establishing that the veteran's bipolar 
disorder caused definite impairment of social and industrial 
adaptability.  While risky social behavior was noted in 
January 1999, the veteran consistently reported that he 
attended church and school.  In addition, he reported that he 
was looking for work.  The Board thus finds that an 
evaluation in excess of 10 percent for bipolar disorder prior 
to March 4, 1999 is not warranted under the former criteria.  

An evaluation in excess of 10 percent for bipolar disorder 
prior to March 4, 1999 is also not warranted under the 
revised criteria, applicable from November 7, 1996, as the 
evidence does not show occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
As previously indicated, during the time period at issue, the 
veteran had, at most, mild occupational and social 
impairment.  This impairment was primarily due to occasional 
depression and manic episodes, not to anxiety, 
suspiciousness, panic attacks, chronic sleep impairment or 
memory loss. 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent prior to March 4, 1999. 

B.  From March 4, 1999 to July 20, 2000

The medical evidence of record reflects that, from March 4 
1999 to July 20, 2000, the veteran continued to receive 
outpatient treatment for his bipolar disorder.  During this 
time period, his moods fluctuated, which necessitated an 
increase in his medication.  Still, however, examiners 
primarily noted that the veteran's bipolar disorder was 
stable or under control and that the veteran was doing well, 
attending school and employed. 

Specifically, in June 1999, the veteran reported that he was 
doing fine and working part time and that the higher dosage 
of medication had improved his mood.  An examiner noted that 
the veteran was functioning well in the community.  In 
February 2000, an examiner noted that the veteran's bipolar 
disorder was under control on medication.  In September and 
November 1999, the veteran reported that he continued to work 
and was in school.  The examiners indicated that the veteran 
appeared stable and was functioning well in the community.  
During the latter visit, the examiner assigned a GAF score of 
65.  In February 2000, the veteran reported that he had a 
girlfriend, and talked to his mother and sister for moral 
support.  He also reported working as a security guard.  
Later that month, an examiner noted that the veteran's 
hostile pursuit of his girlfriend caused the girlfriend to 
call a security guard at her apartment complex.  The examiner 
indicated that the veteran needed to mitigate emotional 
responses with cognition about healthy boundaries.  In April 
2000, the veteran reported that his mood was stable, and that 
he continued to work full time and was happy with his job.  
The examiner noted that the veteran was socially appropriate, 
and assigned a GAF score of 65.  In July 2000, an examiner 
noted that the veteran was quite anxious and experiencing a 
manic episode of bipolar disorder.  She assigned a GAF score 
of 60.  

According to DSM-IV, a score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers and co-workers).  A score of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupation, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Based on these 
definitions, the GAF scores assigned from March 4, 1999 to 
July 20, 2000 reflect that, during that time period, the 
veteran was mildly to moderately impaired socially and 
industrially as a result of his bipolar disorder. 

The above findings establish that the veteran's bipolar 
disorder increased in severity, albeit to a small extent, 
during the time period at issue, thereby necessitated a 
larger dosage of medication.  Considering these findings in 
conjunction with the fact that two examiners characterized 
the veteran's impairment as moderate, the Board finds that, 
from March 4, 1999 to July 20, 2000, the veteran's 
psychiatric disability picture more nearly approximated the 
criteria for the 30 percent evaluation that was then assigned 
pursuant to the former criteria.  There is no evidence of 
record establishing that the veteran's ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired or that his reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  During the 
time period at issue, the veteran worked, attended school and 
had relationships with other people.  Therefore, the Board 
finds that an initial evaluation in excess of 30 percent for 
bipolar disorder during the time period at issue may not be 
assigned under the former criteria.  

An evaluation in excess of 30 percent for bipolar disorder 
during the time period at issue also may not be assigned 
under the revised criteria as the evidence does not show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  As previously indicated, from March 4, 1999 
to July 20, 2000, the veteran had, at most, moderate 
occupational and social impairment.  However, this impairment 
was never shown to be due to the symptoms noted in 38 C.F.R. 
§ 4.130, DC 9432 (2000) required for a higher rating. 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an initial 
evaluation in excess of 30 percent from March 4, 1999 to July 
20, 2000.

C.  From July 21, 2000

On July 21, 2000, the veteran underwent a VA examination, 
during which he reported that he was single and living alone 
in an apartment and had never been married.  He also reported 
that he shopped for food and did his own laundry and had had 
approximately 15 jobs during the last 15 years.  At the time 
of the examination, he had been working for a guard service 
for seven months.  The veteran explained that he was able to 
perform his jobs satisfactorily when his mood was fairly 
stable, but that every three to four months, when he 
experienced either an exhilaration of mood or depression, he 
quit his jobs.  He reported that he was mildly depressed due, 
in part, to the fact that he had diabetes, was fearful of 
becoming more severely depressed, and had been sleeping 
excessively.  

The VA examiner noted that, initially, the veteran was 
somewhat irritable and defensive, but as the examination 
progressed, he became more pleasant, agreeable and 
cooperative.  He also noted that the veteran had slowed 
movements, including his speech, was somewhat fearful and 
guarded, and had connected and comprehensible thoughts, with 
no delusions or hallucinations, and acceptable concentration 
and memory.  The VA examiner diagnosed bipolar disorder based 
on alternating moods of excitement and depression, depressed 
mood, impaired concentration and distractibility.  He 
assigned a GAF score of 55. 

As previously noted, according to DSM-IV, a score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers and co-workers).  
Based on this definition, the GAF score assigned on July 21, 
2000 reflects that the veteran's bipolar disorder increased 
in severity, again, to a small extent, at some point between 
March 1999 and June 2000.  Inasmuch as the most recent VA 
examiner has characterized the veteran's impairment as 
moderate and the evidence clearly shows a greater degree of 
impairment than previously shown, the Board finds that, since 
July 21, 2000, the veteran's psychiatric disability picture 
has more nearly approximated the criteria for a 50 percent 
evaluation pursuant to the former criteria, which requires 
considerable impairment of social and industrial 
adaptability.  There is no evidence of record establishing 
that the veteran's bipolar disorder causes severe impairment 
of social and industrial adaptability.  The veteran is 
currently working and, although he does not live with another 
individual, he is able, on his own, to perform basic life 
tasks.  The Board thus finds that an initial evaluation of 50 
percent for bipolar disorder, from July 21, 2000, may be 
assigned under the former criteria.  

An evaluation in excess of 50 percent for bipolar disorder 
during the time period at issue may not be assigned under the 
revised criteria as the evidence does not show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  As previously indicated, since July 21, 2000, 
the veteran has had greater occupational and social 
impairment than demonstrated by earlier records.  However, 
this impairment has not been shown to be due to the symptoms 
noted in 38 C.F.R. § 4.130, DC 9432 (2000) that would require 
a higher rating than 50 percent. 

Based on the foregoing, the Board concludes that the evidence 
supports an initial evaluation of 50 percent from July 21, 
2000.


ORDER

An initial evaluation in excess of 10 percent for bipolar 
disorder prior to March 4, 1999, is denied.  

An initial evaluation in excess of 30 percent for bipolar 
disorder from March 4, 1999 to July 20, 2000, is denied.  

An initial 50 percent evaluation for bipolar disorder from 
July 21, 2000, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits. 


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

